      Case 2:17-cv-02031-KJM-DB Document 16 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ERNEST LEE POWELL,                                No. 2:17-cv-2031 KJM DB P
12                      Petitioner,
13           v.                                        ORDER
14   RAYMOND MADDEN,
15                      Respondents.
16

17           Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 2). The matter

19   was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21           On January 23, 2020, the magistrate judge issued findings and recommendations, which

22   were served on petitioner and which contained notice to petitioner that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 13). Petitioner

24   has filed objections to the findings and recommendations. (ECF No. 15).

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the file, the court

27   finds the findings and recommendations to be supported by the record and by proper analysis.

28   /////
                                                      1
      Case 2:17-cv-02031-KJM-DB Document 16 Filed 09/17/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. The findings and recommendations issued January 23, 2020 (ECF No. 13) are
 3   ADOPTED in full;
 4            2. Petitioner’s application for a writ of habeas corpus (ECF No. 2) is summarily
 5   DISMISSED for failure to state a claim upon which relief may be granted, and
 6            3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 7   § 2253.
 8   DATED: September 16, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     powe2031804.hc
26

27

28
                                                        2
